Citation Nr: 0721440	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a bilateral knee 
disability. 

4.  Entitlement to service connection for a kidney disorder, 
manifested by renal failure. 

5.  Entitlement to service connection for a low back 
disability. 

6.  Entitlement to service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active military duty with the United 
States Air Force from December 1979 to April 1990.  In 
addition, he had service with the District of Columbia Air 
National Guard from October 1990 to May 1998.

This matter comes before the Board of Veterans Appeals 
(Board) from a March 2003 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied service connection 
for a kidney disorder manifested by renal failure, bilateral 
hearing loss, a bilateral knee disability, a low back 
disability, a bilateral foot disability, and hypertension. 

When this case was previously before the Board in February 
2006, it was remanded for further development.  In the 
introduction to the decision, the Board noted that at his 
hearing conducted before the undersigned Acting Veterans Law 
Judge in Washington, DC, in October 2004, the veteran raised 
the issue of entitlement to service connection for tinnitus 
and referred the matter to the RO for appropriate action.  
Although the veteran was afforded a pertinent VA examination 
in November 2006, to date, the RO has not adjudicated this 
claim.  As such, this issue is again referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
hypertension.  

2.  The medical evidence does not show that veteran has 
bilateral hearing loss for VA compensation purposes.

3.  The medical evidence does not show that the veteran have 
a bilateral knee disability.  

4.  The medical evidence does not show that the veteran has a 
kidney disability.  

5.  Credible lay evidence corroborated by competent medical 
evidence indicates that the veteran's chronic strain of the 
lumbar spine had its onset during service.

6.  Although the veteran's bilateral pes planus pre-dated 
service, credible lay evidence corroborated by competent 
medical evidence indicates that the condition underwent a 
likely increase in severity beyond its natural progression 
during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  A kidney disability manifested by renal failure was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2006).

5.  The veteran's chronic strain of the lumbar spine was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  The veteran's bilateral pes planus pre-existed service 
and was aggravated by active duty. 38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In March 2001 and February 2006 letters, the RO notified the 
veteran of the elements necessary to establish a claim for 
direct service connection.  Pursuant to 38 C.F.R. § 3.159(b), 
by way of letters dated in July 2002, October 2002, December 
2002, and February 2006, VA informed him that he could file 
and/or identify medical and/or lay evidence in support of his 
claims, and essentially requested that he submit any evidence 
in his possession that could substantiate his claim.

All of the veteran's service medical records are not 
available.  Pursuant to the Board's February 2006 remand 
instructions, in a February 2006 letter the AMC invited the 
veteran to submit alternative forms of evidence, including, 
but not limited to, the dates of medical treatment since his 
separation from service in May 1998, the name and exact 
location of the dispensary, hospital, or other facility where 
he received treatment, statements from persons who knew him 
when he was in service and know of any disability he had 
while on active duty, records and statements from service 
medical personnel, employment physical exams, medical 
evidence from hospitals, clinics, and private physicians, 
pharmacy prescription records, or insurance examination 
reports.  The AMC also instructed the veteran to send any 
medical reports in his possession and forwarded a VA Form 21-
4142, Authorization and Consent to Release Information.  The 
AMC specifically requested that the veteran authorize VA to 
obtain medical records associated with medical treatment 
received in spring 2004.  See Washington v. Nicholson, 19 
Vet. App. 362, 370-71 (2005). The veteran did not return a 
completed VA Form 21-4142; however, the Board notes that the 
veteran demonstrated his affirmative understanding of the 
above in April 2007 when he submitted October 1991 inpatient 
treatment records.

VCAA notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and in February 2006, VA advised the veteran of these 
criteria.

With respect to VA's duty to assist, the Board notes that the 
veteran has not authorized VA to obtain pertinent post-
service records from relevant sources identified by the 
veteran. 38 U.S.C.A. § 5103A. Pursuant to the Board's 
February 2006 remand instructions, in September 2006 and 
November 2006 the veteran was afforded formal VA examinations 
to determine whether any of his claimed conditions were 
related to his military service.

With respect to his outstanding service medical records, as 
the Board acknowledged in the February 2006 remand, the 
veteran's service medical records have unfortunately not been 
obtained because they are unavailable. In this regard, the 
Board notes that prior to the February 2006 remand, the RO 
made a concerted effort to obtain the veteran's outstanding 
service medical records.  Service medical records in the 
custody of the National Personnel Records Center were 
provided in March 2001, although it appears that the 
veteran's November 1979 enlistment examination is no longer 
associated with the claim folder.  The RO has received 
negative responses from the District of Columbia Air National 
Guard and Andrews Air Force Base with regard to attempts to 
locate additional service medical records. The veteran was 
advised that his service medical records were not available 
in the September 2003 Statement of the Case (SOC) and 
February 2006 Board remand.

The Board recognizes its heightened duty to assist in cases 
where records are unavailable.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 
2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Given the 
above, however, the Board finds that no further action to be 
taken to comply with VA's duties to notify and assist and the 
veteran will not be prejudiced by the Board adjudication of 
his claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Background and Analysis

In his statements and sworn testimony at the October 2004 
Board hearing, the veteran asserts that service connection is 
warranted for a kidney disorder manifested by renal failure, 
bilateral hearing loss, a bilateral knee disability, a low 
back disability, a bilateral foot disability, and 
hypertension on the basis that each of these conditions are 
related to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A.	Hypertension

The veteran asserts that service connection is warranted for 
hypertension, which he contends first manifested in service. 
The veteran states that his condition is currently managed by 
changes in his lifestyle and eating habits. The veteran 
acknowledges that he has not sought medical treatment for 
hypertension after discharge from service. 

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service.  The presumptive 
period for hypertension is one year.

The veteran underwent a VA compensation and pension 
examination in September 2006.  After reviewing the veteran's 
claim folder and October 1991 service medical records, the 
examiner noted that the veteran's blood pressure during his 
in-service hospitalization for renal failure was 143/80 and 
138/84.  During the September 2006 VA examination, the 
veteran's left sitting blood pressure was 138/94, repeat 
132/90.  The right sitting blood pressure was 136/96.  The 
examiner concluded that, according to the recommendations of 
the Seventh Report of the Joint National Committee for the 
Prevention, Detection, Evaluation, and Treatment of High 
Blood Pressure (JNC 7), the veteran's average blood pressure 
readings were consistent with a diagnosis of pre-hypertension 
rather than hypertension. 

In September 2006 a VA examiner concluded that the veteran 
does not currently have a diagnosis of hypertension.  There 
is no medical evidence that reflects a diagnosis of 
hypertension, either within one year of separation from 
service or currently.  Thus, the one-year presumption of 
service incurrence is not applicable.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, in the absence 
of evidence that the veteran suffers from a current 
disability, the preponderance of evidence is against the 
claim and service connection for hypertension must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

B.	Bilateral hearing loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss because this condition is related to 
in-service exposure to aircraft engine noise.  In this 
regard, the Board observes that when questioned by his 
representative during the October 2004 hearing, the veteran 
testified that during service he was advised he had a 
"significant threshold shift" in his hearing.  The veteran 
acknowledges that has not sought treatment for hearing loss 
since discharge from service.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The veteran underwent a VA audiology examination in November 
2006.  Puretone audiometry and speech discrimination was 
measured in accordance with 38 C.F.R. § 4.85(a), his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
20
LEFT
10
15
10
15
10

Pure tone threshold levels averaged 23 decibels for the right 
ear and 13 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  The examiner 
reported that the veteran had hearing within normal limits, 
bilaterally.

The veteran thus does not have impaired hearing as defined 
for VA compensation purposes, because the auditory threshold 
in several of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is not 40 decibels or greater; the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 26 decibels or greater; and his speech 
recognition scores for his right and left ears, using the 
Maryland CNC Test, are 100 percent and 96 percent, 
respectively.  38 C.F.R. § 3.385; see also Palczewski v. 
Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007) 
(specifically upholding the validity of 38 C.F.R. § 3.385 in 
defining hearing loss as a disability for VA compensation 
purposes).  In the absence of evidence that the veteran 
suffers from a current disability, the preponderance of 
evidence is against the claim and service connection for 
bilateral hearing loss must be denied.  See Brammer; Gilpin.

C.	Bilateral knee condition

The veteran asserts that service connection is warranted for 
a bilateral knee condition, which he contends first 
manifested in service. The veteran states that he injured his 
knees when he slipped and struck a 100 lbs. gun rack during 
service.  The veteran has also testified to injuring his 
knees while loading and unloading cargo pursuant to his 
military duties.  The veteran acknowledges that he has not 
sought medical treatment for a bilateral knee condition after 
discharge from service. 

The veteran underwent a VA compensation and pension 
examination in September 2006.  The veteran reported 
intermittent pain in both knees that improves with activity.  
The veteran denied instability, locking, fatigability, lack 
of endurance, edema, heat, or redness.  On examination, the 
veteran's posture and gait were normal.  The examiner 
observed no evidence of tenderness.  Active and passive 
flexion was pain free.  Range of motion was measured from 0 
to 140 degrees. The veteran demonstrated full extension. No 
instability was noted.  No weakness, fatigue, instability, 
change in range of motion, or pain was observed on repetitive 
motion.  After review of the veteran's claim folder the 
examiner noted a history of contusion to the bilateral knees, 
however, the examiner noted the veteran's knees were normal 
on examination.  The examiner noted that the etiology of the 
veteran's current subjective complaint of bilateral knee pain 
cannot be determined. The examiner did not diagnose a 
disability affecting either knee. Further, the examiner 
concluded that he could not relate the veteran's subjective 
complaints of knee pain to service without resorting to mere 
speculation. 

There is no medical evidence of record showing a current 
diagnosis of a bilateral knee disability.  Although the 
veteran has Persian Gulf War era service, service 
administrative records do not reflect service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, and indeed, his DD Form 214 indicates that he had no 
foreign service.  Thus, service connection for a qualifying 
chronic disability, e.g. an undiagnosed illness, under 
38 C.F.R. § 3.317, is not warranted.  In the absence of 
evidence that the veteran suffers from a current disability, 
the preponderance of evidence is against the claim and 
service connection for a bilateral knee condition must be 
denied.  See Brammer; Gilpin.

D.	A kidney disorder manifested by renal failure

The veteran asserts that service connection is warranted for 
a kidney disorder, which he contends first manifested in 
service. Service medical records reflect in-patient treatment 
for acute renal failure most likely secondary to infection. 
The veteran acknowledges that he has not sought medical 
treatment for a kidney disorder after discharge from service. 

The veteran was examined in September 2006.  He reported low 
back pain when he is dehydrated and stated that the condition 
improves when he drank water.  He denied any other symptoms 
associated with a kidney disorder, including incontinence, 
recurrent urinary tract infections, or kidney stones.  After 
review of the veteran's records, the examiner stated that his 
acute renal failure and resolved without residuals and that 
that he had no kidney disorder.  

After performing a physical examination and reviewing the 
veteran's claim folder, a VA physician concluded the veteran 
does not have a current kidney disability. There is no 
medical evidence of record which reflects a current diagnosis 
of a kidney disability.  In the absence of evidence that the 
veteran suffers from a current disability, the preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and his claim for service connection 
for a kidney disorder must be denied.  See Brammer; Gilpin.

E.	Low back disability

The veteran asserts that service connection is warranted for 
a low back disability, which he contends first manifested in 
service. Since the veteran's service medical records cannot 
be located, the Board has a heightened duty to consider the 
benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. at 217; Russo v. Brown, 9 Vet. App. at 51.

In adjudicating this claim, the Board must assess the 
veteran's competence to report the onset of symptoms during 
service as well as of suffering from that condition since 
that time, and his credibility.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  Here, as in Washington, the 
veteran's service medical records are unavailable.  The 
Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In determining if lay evidence is 
satisfactory, the Board may consider the demeanor of the 
witness, internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The veteran contends he first experienced back pain after 
lifting a heavy gun rack.  During his October 2004 hearing 
the veteran testified that after he returned from his mission 
he went to sick bay and was informed that he had a low back 
strain.  He was prescribed Motrin to alleviate his symptoms.  
The veteran stated that he continued to lift 50 to 100 lbs. 
bags on a regular basis, an activity that strained his back.  
He also reported that his back pain is intermittent.  He 
acknowledges that he has not sought medical treatment for a 
lumbar spine disorder after discharge.  

The veteran underwent a VA compensation and pension 
examination in September 2006.  The veteran stated that he 
has problems with his back twice a year.  The pain is worse 
in the morning and does not radiate.  He stated that the pain 
is alleviated by activity and is exacerbated by laying still.  
He further indicated that the pain is a 4 on a scale of 1 to 
10.  He denied decreased range of motion.  The veteran treats 
his back pain with ointment. On examination, curvature of the 
spine was normal and symmetrical. Range of motion on forward 
flexion was measured to 30 degrees without pain.  Forward 
flexion was painful from 30 degrees to 80 degrees. On 
repetitive use, no change in range of motion, spasm, 
weakness, tenderness, or guarding was observed.  The examiner 
did not observe evidence of fatigue or instability.  The 
examiner diagnosed chronic strain of the lumbar spine with 
slight limitation in range of motion. After review of the 
veteran's claim folder, the examiner concluded that an 
opinion regarding service connection could not be reached 
without resorting to mere speculation since he did not have 
documentation of the original in-service injury. 

As noted above, the veteran is competent to report that he 
injured his back lifting a heavy gun rack during service. 
Furthermore, the veteran is competent to report that he 
regularly lifted heavy bags pursuant to the duties associated 
with his military occupational specialty. Based on a review 
of the claims folder, and considering the heightened duty to 
consider the benefit of the doubt rule, see Cromer v. 
Nicholson, 19 Vet. App. at 217; Russo v. Brown, 9 Vet. App. 
at 51, the Board finds the veteran incurred a low back injury 
during service, and further, that he experienced low back 
pain during and subsequent to separation from service.  The 
Board finds his account in this regard to be credible. 

Further, the veteran has provided credible lay evidence of 
intermittent pain and mild symptoms alleviated by over-the-
counter treatment and modification of activities. On 
examination, a VA physician diagnosed symptomatic chronic 
lumbar strain with slight limitation in motion.  Although the 
examiner was unable to reach an opinion regarding nexus to 
service, the Board concludes that the September 2006 VA 
examiner's opinion essentially supports the veteran's claim.  
The statements and testimony offered by the veteran, as well 
as the medical evidence of record, indicate the veteran's in-
service lumbar strain has been chronic since separation from 
service.  In light of the foregoing, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted.  

F.	Bilateral pes planus

The veteran asserts that service connection is warranted for 
a bilateral foot condition, which he contends is a 
preexisting condition that was aggravated by active service.  
In the February 2006 remand, the Board noted that the 
November 1979 enlistment examination reflects that the 
veteran had pes valgus planus.  Although this service record 
is not currently associated with the claims folder, the Board 
is forced to rely on the facts recorded in the February 2006 
remand.  Under similar circumstances, the Court has held that 
the Board can rely on facts as stated in a prior Board 
decision because the application of the presumption of 
regularity requires that, in the absence of clear evidence to 
the contrary, it must be assumed that the Board accurately 
recorded the facts as they then existed.  See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, 
"[t]o hold otherwise would require this Court to presume 
that [VA] in its prior decision on the claim did not properly 
discharge its official duties."  Id.

In any event, because the veteran's service medical records 
cannot be located, the Board has a heightened duty to 
consider the benefit of the doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. at 217; Russo v. Brown, 9 Vet. App. 
at 51.  In this regard, the Board notes that in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Federal Circuit 
held that the lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible. Id. 
at 1336.  In adjudicating his claim, the Board must assess 
the competence of the veteran to attest to his health prior 
to, during and since service.  The Board must also evaluate 
his credibility in doing so.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006).  The Washington Court held that the 
veteran was competent to testify to factual matters of which 
he had first-hand knowledge and, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), noted that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306. (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

The veteran stated that he was informed that he had flat feet 
during his service enlistment examination.  During his 
October 2004 hearing, the veteran testified that he was a 
long distance runner when he entered service.  He further 
testified that he did not have a problem running during 
physical training (PT). The veteran stated that over the 
course of the years he found that his feet hurt while walking 
and standing.  He recalled that his boots caused his feet to 
swell so badly he had to take them off.  He also stated that 
developed blisters on his feet as a result of his boots.  The 
veteran also indicated that he requested larger boots but the 
boots given to him were still too small.  He purchased his 
first pair of boots in 1980 after receiving a promotion.  The 
veteran acknowledges that he has not sought medical treatment 
for a bilateral foot condition, to include pes planus, since 
discharge from service. 

The veteran underwent a VA compensation and pension 
examination in September 2006.  He informed the VA examiner 
that he was told that he had flat feet during service by the 
flight surgeon, although he was given no treatment. The 
veteran reported current symptoms of intermittent bilateral 
foot pain aggravated by walking for more than forty-five 
minutes.  The pain is alleviated by rest.  He denied the use 
of orthotics, special shoes, or a cane.  He also denied 
functional impairments.  On examination, no skin or vascular 
changes were observed.  The examiner did not observe evidence 
of calluses, breakdown, or unusual shoe wear.  The veteran 
demonstrated full range of motion, without evidence of 
painful motion, edema, instability or weakness.  No 
hammertoes or claw foot were noted.  The examiner observed no 
evidence of valgus deformity, mid-foot malalignment, or fore-
foot malalignment.  Tenderness over the heel of both feet was 
observed.  The examiner diagnosed symptomatic, moderate pes 
planus of both feet.  After review of the veteran's claim 
folder, the examiner concluded that the veteran has bilateral 
pes planus that was present at his initial entry into 
service.  The examiner noted that without an x-ray or 
physical examination for comparison, an opinion regarding 
service connection could not be reached without resorting to 
mere speculation.  

The veteran is competent to report that he was informed he 
had flat feet during his enlistment examination and by the 
flight surgeon after seeking treatment during service.  He is 
also competent to report that he was a long distance runner 
who did not experience foot pain prior to enlistment.  Based 
on a review of the claims folder, and considering the 
heightened duty to consider the benefit of the doubt rule, 
see Cromer v. Nicholson, 19 Vet. App. at 217; Russo v. Brown, 
9 Vet. App. at 51, the Board finds the veteran's bilateral 
pes planus is a condition that preexisted service.  The Board 
finds the veteran's account in this regard to be credible.  

Further, the veteran is competent to report that he 
experienced foot pain during service which he attributed to 
wearing boots that were too small.  He is also competent to 
report that he observed swelling and blisters on his feet 
before he purchased larger boots, which thereafter alleviated 
his symptoms.  Finally, the veteran is competent to report 
that while in service he continued to experience pain in both 
feet while walking and standing.  The Board finds the 
veteran's statements in this regard to be credible.  On 
examination, a VA physician diagnosed bilateral moderate pes 
planus which is currently symptomatic.  Although the examiner 
was unable to reach an opinion regarding nexus to service, 
the Board concludes that the September 2006 VA examiner's 
opinion essentially supports the veteran's claim that his 
condition increased in severity during service.  In light of 
the foregoing, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted.  


ORDER

Service connection for hypertension, bilateral hearing loss, 
bilateral knee disability, and a kidney disorder is denied. 

Service connection for chronic lumbar strain is granted. 

Service connection for a bilateral pes planus is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


